WELLS, Justice,
concurring in part and dissenting in part.
I concur with the majority in affirming the referee’s recommendation as to guilt. I dissent from the decision to not affirm the one-year suspension.
I believe that the referee’s decision in ordering the one-year suspension was quite appropriate. Among other findings, the referee found that Jordan lied about receiving the orders. That finding together with the disciplinary record before the referee were clearly sufficient to justify a one-year suspension.
Moreover, we now have an additional case in which Jordan has been found guilty and which was sufficiently grievous to warrant his being suspended.